Exhibit 10.1
RUSH ENTERPRISES, INC.
AMENDED AND RESTATED
1997 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
1. Purpose. This 1997 Amended and Restated Non-Employee Director Stock Option
Plan (the “Plan”) of Rush Enterprises, Inc., a Texas corporation (the
“Company”), is adopted for the benefit of the directors of the Company who at
the time of their service are not employees of the Company or any of its
subsidiaries (“Non-Employee Directors”), and is intended to advance the
interests of the Company by providing the Non-Employee Directors with additional
incentive to serve the Company by increasing their proprietary interest in the
success of the Company.
2. Administration. The Plan shall be administered by a committee of the Board of
Directors of the Company (the “Committee”), the members of which shall consist
solely of directors who are employees of the Company. For the purposes of the
Plan, a majority of the members of the Committee shall constitute a quorum for
the transaction of business, and the vote of a majority of those members present
at any meeting shall decide any question brought before that meeting. In
addition, the Committee may take any action otherwise proper under the Plan by
the affirmative vote, taken without a meeting, of a majority of its members. No
member of the Committee shall be liable for any act or omission of any other
member of the Committee or for any act or omission on his own part, including
but not limited to the exercise of any power or discretion given to him under
the Plan, except those resulting from his own gross negligence or willful
misconduct. Except as otherwise expressly provided for herein, all questions of
interpretation and application of the Plan, or as to options granted hereunder
(the “Options”), shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions contained in an Award, waive any restriction or
other provision of this Plan or an Award or otherwise amend or modify an Award
in any manner that is (i) not adverse to the Non-Employee Director to whom such
Award was granted, (ii) consented to by such Non-Employee Director or
(iii) authorized by Section 12 hereof; provided, however, that no such action
shall permit the term of any Option to be greater than ten years from the
applicable grant date, or to be extended beyond the original stated term of the
Option, if less than ten years, if such extension would cause the Option to be
subject to adverse tax consequences under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Internal Revenue Code”). Notwithstanding anything
to the contrary contained herein, the Committee may not amend or replace
outstanding Options in a transaction that constitutes a repricing without the
approval of the shareholders of the Company. For these purposes, a cancellation,
exchange or other modification to an outstanding Option that occurs in
connection with a merger, acquisition, spin-off or other corporate transaction,
including under Section 12 hereof will not be deemed a repricing.
3. Option Shares. The stock subject to the Options and other provisions of the
Plan shall be shares of the Company’s Class A Common Stock, $.01 par value (or
such other par value as may be designated by act of the Company’s shareholders)
(the “Class A Common Stock”) and Company’s Class B Common Stock, $.01 par value
(or such other par value as may be designated by act of the Company’s
shareholders) (the “Class B Common Stock,” or taken together with the Class A
Common Stock, the “Common Stock”). The total amount of the Class A Common Stock
with respect to which Options may be granted shall not exceed in the aggregate
600,000 shares; the total amount of the Class B Common Stock with respect to
which Options may be granted shall not exceed in the aggregate 180,000 shares;
provided, that the class and aggregate number of shares which may be subject to
the Options granted hereunder shall be subject to adjustment in accordance with
the provisions of Paragraph 12 hereof. Such shares may be treasury shares or
authorized but unissued shares.

 





--------------------------------------------------------------------------------



 



In the event that any outstanding Option for any reason shall expire or
terminate by reason of the death of the optionee or the fact that the optionee
ceases to be a director, the surrender of any such Option, or any other cause,
the shares of Common Stock allocable to the unexercised portion of such Option
may again be subject to an Option under the Plan.
4. Grant of Options. Subject to the provisions of Paragraph 16 and the
availability under the Plan of a sufficient number of shares of Common Stock
that may be issuable upon the exercise of outstanding Options, there shall be
granted the following Options:
(a) To each Non-Employee Director who is elected at an Annual Meeting of
Shareholders of the Company or appointed by the Board of Directors to serve as a
direct, an Option to purchase 20,000 shares of Class A Common Stock at a
purchase price per share of Class A Common Stock equal to the fair market value
of a share of Class A Common Stock as defined in paragraph 7 hereof (the “Option
Price”) on the date of such Annual Meeting of Shareholders of the Company or
appointment by the Board of Directors; and
(b) To each Non-Employee Director who is elected or reelected as a director of
the Company at an Annual Meeting of Shareholders of the Company, an Option to
purchase 20,000 shares of Class A Common Stock at the Option Price on the date
of each such Annual Meeting of Shareholders of the Company.
No Option shall be granted pursuant to the Plan after March 25, 2007.
5. Duration of Options. Each Option granted under the Plan shall be exercisable
for a term of ten years from the date of grant, subject to earlier termination
as provided in Paragraph 9 hereof.
6. Amount Exercisable. Each Option granted pursuant to the Plan shall be fully
exercisable on the date of grant.
7. Exercise of Options. Payment of the purchase price of the shares of Common
Stock subject to an Option granted hereunder may be made in any combination of
cash or whole shares of Common Stock already owned by the optionee. Subject to
the terms and conditions of this Agreement, such Option may be exercised by
written notice to the Company at its principal office, attention of the
Secretary. Such notice shall (a) state the election to exercise such Option, the
number of shares in respect of which it is being exercised and the manner of
payment for such shares and (b) be signed by the person or persons so exercising
such Option and, in the event such Option is being exercised pursuant to
Paragraph 9 by any person or persons other than the optionee, accompanied by

 

- 2 -



--------------------------------------------------------------------------------



 



appropriate proof of the right of such person or persons to exercise such
Option. Such notice shall either (i) be accompanied by payment of the full
purchase price of such shares, in which event the Company shall issue and
deliver a certificate or certificates representing such shares as soon as
practicable after the notice is received, or (ii) fix a date (not more than 10
business days from the date of such notice) for the payment of the full purchase
price of such shares at the Company’s principal office, against delivery of a
certificate or certificates representing such shares. Cash payments of such
purchase price shall, in case of clause (i) or (ii) above, be made by cash or
check payable to the order of the Company. Common Stock payments (valued at fair
market value on the date of exercise, as determined by the Committee), shall be
made by delivery of stock certificates in negotiable form. All cash and Common
Stock payments shall, in either case, be delivered to the Company at its
principal office, attention of the Secretary. If certificates representing
Common Stock are used to pay all or part of the purchase price of an Option
granted hereunder, a replacement certificate shall be delivered by the Company
representing the number of shares delivered but not so used, and an additional
certificate shall be delivered representing the additional shares to which the
holder of such Option is entitled as a result of the exercise of such Option.
The certificate or certificates for the shares as to which such Option shall
have been so exercised shall be registered in the name of the person or persons
so exercising the Option and shall be delivered as aforesaid to or upon the
written order of the person or persons exercising such Option. All shares issued
as provided herein will be fully paid and nonassessable.
For purposes of this Paragraph 7, the “fair market value” of a share of Common
Stock as of any particular date shall mean the closing sale price of a share of
Common Stock on that date as reported by the principal national securities
exchange on which the Common Stock is listed if the Common Stock is then listed
on a national securities exchange, or if the Common Stock is not so listed, the
average of the bid and asked price of a share of Common Stock on that date and
reported in the National Association of Securities Dealers Automated Quotation
system (the “NASDAQ System”); provided that if no such closing price or quotes
are so reported on that date or if in the discretion of the Committee another
means of determining the fair market value of a share of stock at such date
shall be necessary or advisable, the Committee may provide for another means for
determining such fair market value.
8. Transferability of Options. Options shall not be transferable by the optionee
otherwise than by will or under the laws of descent and distribution, and shall
be exercisable, during his lifetime, only by him.
9. Termination. Except as may be otherwise expressly provided herein, each
Option, to the extent it shall not previously have been exercised, shall
terminate on the earlier of the following:
(a) On the last day within the thirty day period commencing on the date on which
the optionee ceases to be a member of the Company’s Board of Directors, for any
reason other than the death or disability of the optionee or his resignation
after five years of service, during which period the optionee shall be entitled
to exercise all Options fully vested as described in Paragraph 6 by the optionee
on the date on which the optionee ceased to be a member of the Company’s Board
of Directors;

 

- 3 -



--------------------------------------------------------------------------------



 



(b) On the last day within the one year period commencing on the date on which
the optionee ceases to be a member of the Company’s Board of Directors because
of permanent disability, during which period the optionee shall be entitled to
exercise all Options fully vested as described in Paragraph 6 by the optionee on
the date on which the optionee ceased to be a member of the Company’s Board of
Directors because of such disability;
(c) On the last day within the one year period commencing on the date of the
optionee’s death while serving as a member of the Company’s Board of Directors,
during which period the executor or administrator of the optionee’s estate or
the person or persons to whom the optionee’s Option shall have been transferred
by will or the laws of descent or distribution, shall be entitled to exercise
all Options in respect of the number of shares that the optionee would have been
entitled to purchase had the optionee exercised such Options on the date of his
death;
(d) On the last day within the one year period commencing on the date an
optionee who has had at least five years of service on the Board of Directors of
the Company resigns from the Board of Directors of the Company, during which
period the optionee, or the executor or administrator of the optionee’s estate
or the person or persons to whom such Option shall have been transferred by the
will or the laws of descent or distribution in the event of the optionee’s death
within such one year period, as the case may be, shall be entitled to exercise
all Options in respect of the number of shares that the optionee would have been
entitled to purchase had the optionee exercised such Options on the date of such
resignation; and
(e) Ten years after the date of grant of such Option.
10. Requirements of Law. The Company shall not be required to sell or issue any
shares under any Option if the issuance of such shares shall constitute a
violation by the optionee or the Company of any provisions of any law or
regulation of any governmental authority. Each Option granted under the Plan
shall be subject to the requirements that, if at any time the Board of Directors
of the Company or the Committee shall determine that the listing, registration
or qualification of the shares subject thereto upon any securities exchange or
under any state or federal law of the United States or of any other country or
governmental subdivision thereof, or the consent or approval of any governmental
regulatory body, or investment or other representations, are necessary or
desirable in connection with the issue or purchase of shares subject thereto, no
such Option may be exercised in whole or in part unless such listing,
registration, qualification, consent, approval or representation shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors. If required at any time by the Board of Directors or the Committee,
an Option may not be exercised until the optionee has delivered an investment
letter to the Company. In addition, specifically in connection with the
Securities Act of 1933 (as now in effect or hereafter amended), upon exercise of
any Option, the Company shall not be required to issue the underlying shares
unless the Committee has received evidence satisfactory to it to the effect that
the holder of such Option will not transfer such shares except pursuant to a
registration statement in effect under such Act or unless an opinion of counsel
satisfactory to the Company has been received by the Committee to the effect
that such registration is not required. Any determination in this connection by
the Committee shall be final, binding and conclusive. In the event the shares
issuable on exercise of an Option are not registered under the Securities Act of
1933, the Company may imprint on the certificate for such shares the following
legend or any other legend which counsel for the Company considers necessary or
advisable to comply with the Securities Act of 1933:
“The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any state and
may not be sold or transferred except upon such registration or upon receipt by
the Corporation of an opinion of counsel satisfactory, in form and substance to
the Corporation, that registration is not required for such sale or transfer.”

 

- 4 -



--------------------------------------------------------------------------------



 



The Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended) and, in the event any shares are so registered, the Company
may remove any legend on certificates representing such shares. The Company
shall not be obligated to take any other affirmative action in order to cause
the exercise of an Option or the issuance of shares pursuant thereto to comply
with any law or regulation of any governmental authority.
11. No Rights as Shareholder. No optionee shall have rights as a shareholder
with respect to shares covered by his Option until the date of issuance of a
stock certificate for such shares; and, except as otherwise provided in
Paragraph 12 hereof, no adjustment for dividends, or otherwise, shall be made if
the record date therefor is prior to the date of issuance of such certificate.
12. Changes in the Company’s Capital Structure. In the event of any stock
dividends, stock splits, recapitalizations, combinations, exchanges of shares,
mergers, consolidation, liquidations, split-ups, split-offs, spin-offs, or other
similar changes in capitalization, or any distribution to shareholders,
including a rights offering, other than regular cash dividends, changes in the
outstanding stock of the Company by reason of any increase or decrease in the
number of issued shares of Common Stock resulting from a split-up or
consolidation of shares or any similar capital adjustment or the payment of any
stock dividend, any share repurchase at a price in excess of the market price of
the Common Stock at the time such repurchase is announced or other increase or
decrease in the number of such shares, the Committee shall make appropriate
adjustment in the number and kind of shares authorized by the Plan, in the
number, price or kind of shares covered by the Options and in any outstanding
Options under the Plan; provided, however, that no such adjustment shall
increase the aggregate value of any outstanding Option.
In the event of any adjustment in the number of shares covered by any Option,
any fractional shares resulting from such adjustment shall be disregarded and
each such Option shall cover only the number of full shares resulting from such
adjustment.
13. Amendment or Termination of Plan. The Board of Directors may at any time and
from time to time modify, revise or amend the Plan in such respects as the Board
of Directors may deem advisable in order that the Options granted hereunder may
conform to any changes in the law or in any other respect that the Board of
Directors may deem to be in the best interests of the Company; provided,
however, that without approval by the shareholders of the Company voting the
proper percentage of its voting power, no such amendment shall make any change
in the Plan for which shareholder approval is required in order to comply with
(i) Rule 16b-3, (ii) the Internal Revenue Code, or regulatory provisions dealing
with Incentive Stock Options, (iii) any rules for listed companies promulgated
by any national securities exchange on which the Company’s Common Stock is
traded or (iv) any other applicable rule or law. All Options granted under the
Plan shall be subject to the terms and provisions of the Plan and any amendment,
modification or revision of the Plan shall be deemed to amend, modify or revise
all Options outstanding under the Plan at the time of the amendment,
modification or revision.

 

- 5 -



--------------------------------------------------------------------------------



 



14. Written Agreement. Each Option granted hereunder shall be embodied in a
written option agreement, which shall be subject to the terms and conditions
prescribed above, and shall be signed by the optionee and by the appropriate
officer of the Company for and in the name and on behalf of the Company. Such an
option agreement shall contain such other provisions as the Committee in its
discretion shall deem advisable.
15. Indemnification of Committee. The Company shall indemnify each present and
future member of the Committee against, and each member of the Committee shall
be entitled without further act on his part to indemnity from the Company for,
all expenses (including the amount of judgments and the amount of approved
settlements made with a view to the curtailment of costs of litigation, other
than amounts paid to the Company itself) reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his being or having been a member of the Committee,
whether or not he continues to be such member of the Committee at the time of
incurring such expenses; provided, however, that such indemnity shall not
include any expenses incurred by any such member of the Committee (a) in respect
of matters as to which he shall be finally adjudged in any such action, suit or
proceeding to have been guilty of gross negligence or willful misconduct in the
performance of his duty as such member of the Committee, or (b) in respect of
any matter in which any settlement is effected, to an amount in excess of the
amount approved by the Company on the advice of its legal counsel; and provided
further, that no right of indemnification under the provisions set forth herein
shall be available to or enforceable by any such member of the Committee unless,
within sixty (60) days after institution of any such action, suit or proceeding,
he shall have offered the Company, in writing, the opportunity to handle and
defend same at its own expense. The foregoing right of indemnification shall
inure to the benefit of the heirs, executors or administrators of each such
member of the Committee and shall be in addition to all other rights to which
such member of the Committee may be entitled to as a matter of law, contract, or
otherwise. Nothing in this Paragraph 15 shall be construed to limit or otherwise
affect any right to indemnification, or payment of expense, or any provisions
limiting the liability of any officer or director of the Company or any member
of the Committee, provided by law, the Certificate of Incorporation of the
Company or otherwise.
16. Effective Date of Plan. The Plan became effective and was deemed to have
been adopted on March 25, 1997. No Options which are incentive stock options
shall be granted pursuant to the Plan after March 25, 2007.

 

- 6 -